Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant arguments, see Remarks, filed January 29, 2021 with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-2, 4-12 and 14-22 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clifford Chang Reg. No. 69,492 on March 1, 2021.
The application has been amended as follows: 
(Currently amended) A system comprising: 
a first beacon device located at a vehicle registered to a courier, wherein the courier is affiliated with a delivery platform that allows a customer to order and receive perishable goods on-demand in real time, wherein the vehicle transports the perishable goods from a provider site to the customer; 

a first Bluetooth Low Energy (BLE) enabled mobile device carried by the courier, wherein the first BLE-enabled mobile device is configured to detect a first signal strength and a first identification information from the first beacon device and to detect a second signal strength and second identification information from the second beacon device; and 
a server in communication with the first BLE-enable device, wherein the server determines that the courier has left the vehicle and arrived at the provider site whenthe first the second 
2. (Currently amended) The system of claim 1, wherein the server further determines when the courier has arrived in proximity of the provider site based on information received by the first BLE- enabled mobile device relating to the first the first identification information of the first beacon device and the second signal strength and the second identification information of the second beacon device.
5. (canceled)
6. (Currently amended) The system of claim 1, wherein the system further comprises a third beacon device and a fourth beacon device at a plurality of neighboring sites, wherein the plurality of neighboring sites prepare perishable goods in response to orders placed through the delivery platform.[[.]]
7. (Currently amended) The system of claim 6, wherein the server determines when the courier has arrived at the provider site based on information received by the first BLE-enabled mobile device relating to the first the first identification information of the first beacon device, the second signal strength and the second identification information of the second beacon device, a third signal strength and a third identification information of the third beacon, and a fourth signal strength and a fourth identification information of the fourth beacon device.
8. (Currently amended) The system of claim 7, wherein the second signal strength and the second identification information, the third signal strength and the third identification information, the fourth signal strength and the fourth identification information from the second, third, and fourth beacon devices provide information to triangulate a position of the first BLE-enabled mobile device.
9.(Currently amended) The system of 1
12. (Currently amended) A method comprising: 
receiving a first signal from a first beacon device located at a vehicle registered to a courier, the first signal having a first signal strength and first identifying information, wherein the courier is affiliated with a delivery platform that allows a customer to order and receive perishable goods on-demand in real time, wherein the vehicle transports the perishable goods from a provider site to the customer; 
receiving a second signal from a second beacon device located at the provider site, the second signal having a second signal strength and second identifying information, wherein the provider site prepares perishable goods in response to orders by consumers; 
wherein the first signal and the second signal are received at a first Bluetooth Low Energy (BLE) enabled mobile device carried by the courier, wherein information about the first signal strength and the second signal strength are transmitted to a server; and 
wherein the server monitors the first signal strength and the second signal and determines that the courier has left the vehicle and arrived at the provider site when the  the 
15. (canceled)
mobile device relating to the first signal strength and the first identification information of the first beacon device, the second signal strength and the second identification information of the second beacon device, a third signal strength and a third identification information of the third beacon, and a fourth signal strength and a fourth identification information of the fourth beacon device

18. (Currently amended) The method of claim 17, wherein the second signal strength and the second identification information, the third signal strength and the third identification information, the fourth signal strength and the fourth identification information from the second, third, and fourth beacon devices provide information to triangulate a position of the first BLE-enabled mobile device.
22.  (Currently amended) A server comprising: 
memory;
an interface configured for: 
receiving signal information corresponding to a first signal, the first signal received at a mobile device carried by a courier from a first beacon device located at a vehicle registered to the courier, the first signal having a first signal strength and first identifying information, wherein the courier is affiliated with a delivery platform that allows a customer to order and receive perishable goods on-demand in real time, wherein the vehicle transports the perishable goods from a provider site to the customer[[;]], and
signal information corresponding to a second signal, the second signal received at the mobile device carried by the courier from a second beacon device located at the provider site, the second signal having a second signal strength and second identifying information, wherein the provider site prepares perishable goods in response to orders by consumers; and

a processor configured for monitoring , and determining that the courier has left the vehicle and arrived at the provider site whenthe first  the second 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Huseth (U.S. Patent No. 10,129,704), Frehn et al. (U.S. Patent Application Publication No. 2017/0024789), Lesesky at al. (U.S. Patent Application Publication No. 2016/0343178) and Gedikian (U.S. Patent Application Publication No. 2016/0094598) as indicated in the November 3, 2020 non-final office action pages 3-12. 
The next closest prior art is “Cross-Platform Development for an online Food Delivery Application” Published by International Islamic University Chittagong, Bangladesh in October 2017 discloses a method of ordering and delivering food. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1-2, 4, 6-12, 14 and 16-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZEINA ELCHANTI/Examiner, Art Unit 3628